Title: From Alexander Hamilton to James McHenry, 31 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            Camp Scotch Plains May 31st. 1800
          
          Captain Kirkland of the twelfth regiment, from straightened pecuniary embarrassments circumstances and zeal for the service attachment to military life, is willing to accept a first Lieutenancy with in one of the old regiments of Infantry, or a second Lieutenancy in one of them with the prospect of speedy promotion to a first. From information received lately from your department, and from the death of Major Kersey, I am lead to believe suppose, that there may be a first Lieutenancy vacant—If there is, I strongly recommend the bestowing of it on Captain Kirkland. He is a young man of merit, and calculated to form a good officer—I request an answer on the subject as soon as may be convenient— I conclude that the third regiment is  in this situation—there being a first Lieutenancy vacant, and no second Lieutenant to take the place—If it be so I strongly recommend the bestowing of it upon Captain Kirkland. He has qualifications calculated to form an officer of more than common merit.
          S of War
        